[gzltcykbovkp000001.jpg]

 

Exhibit 10.18

 

 

April 22, 2013

 

Ms. Kelly Blackburn

 

Dear Kelly,

 

This letter is a formal offer setting forth the principal terms for you to join
aTyr Pharma, Inc. (the “Company”), a Delaware corporation, which is located in
San Diego, California.  This offer is contingent upon satisfactory completion of
a background check.

 

Position:

Vice President, Clinical Affairs

 

Status:

Full-Time, Exempt.  This means you are paid for the job and not by the
hour.  Accordingly, you will not receive overtime pay if you work more than 8
hours in a work day or 40 hours in a workweek.

 

Reporting to:John Mendlein, Ph.D., Executive Chairman and Chief Executive
Officer

 

Base Salary Rate:

$11,458.34 semi-monthly (which equals $275,000.00 per year) less applicable
withholdings, paid in accordance with Company’s normal payroll
practices.  Future adjustments in compensation, if any, will be made by the
Company in its sole and absolute discretion.

 

Target Bonus:

Your annual target bonus will be 20% of your base salary with a range of 0-40%
based upon the achievement of your individual goals, the achievement of team
goals and the achievement of corporate goals.  Your annual target bonus is
subject to review and approval by the aTyr Board of Directors.

 

Equity:

Shortly after commencement of your employment with the Company, and subject to
approval by the board of directors, you will be granted an Option to purchase
439,000 shares of the Common Stock of the Company pursuant to the 2007 Stock
Plan. The exercise price per share of the Option shall be the fair market value
of the Common Stock, as determined by the board of directors at the time of the
Option grant.  The specific terms and conditions of your Option will be subject
to the terms of then 2007 Stock Plan, as well as the terms set forth in a Stock
Option Agreement between you and the Company.  This Stock Option Agreement will
be entered into and executed after you commence your employment with the
Company.

 

aTyr Pharma, Inc.

3565 General Atomics Court   Suite 103   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

 

Ms. Kelly Blackburn

April 22, 2013

Page two

 

 

Benefits:

You will be entitled to receive standard medical, life and dental insurance
benefits for yourself and your dependents in accordance with Company
policy.  Company reserves the right to change or eliminate these benefits on a
prospective basis at any time.

 

401(k) Plan:

You will be eligible to participate in the aTyr Pharma, Inc. 401(k) Savings Plan
immediately following the start of your employment.  

Vacation &

Sick Time:

You will be entitled to accrue 15 days of vacation per year.  You will have 6
days of sick time available each year.

 

Holidays:

You will be eligible for aTyr’s paid holidays.  The schedule is published prior
to the beginning of each calendar year.

 

Employment at Will:

Your employment will be at will, which means it may be terminated at any time by
you or the Company with or without cause and that your employment is not for any
specific period of time.  Any change to the at-will employment relationship must
be by a specific, written agreement signed by you and the Company’s Chief
Executive Officer.

 

Start Date:

June 15, 2013 or a mutually agreed upon date.

 

As a condition of your employment, you will be required to sign and abide by our
Employee Nondisclosure and Assignment Agreement when you begin your
employment.  A copy is attached for your reference.  In addition, in order to
comply with the Immigration Reform and Control Act of 1986, within three (3)
days of your Start Date you will be required to provide sufficient documentation
to verify your identity and legal authorization to work in the United States.
Please bring with you on your Start Date, the original of one of the documents
noted in List A or one document from List B and one document from List C as
itemized in the enclosed “Lists of Acceptable Documents”.  If you do not have
the originals of any of these documents, please contact me immediately.

 

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, defamation, wrongful Ms.

 

 

aTyr Pharma, Inc.

3565 General Atomics Court   Suite 103   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

 

Kelly Blackburn

April 22, 2013

Page three

 

 

termination or age, sex, sexual orientation, race, color, national origin,
ancestry, marital status, religious creed, physical or mental disability or
medical condition or other discrimination, retaliation or harassment), you and
the Company agree that all such disputes shall be fully resolved by
confidential, binding arbitration conducted by a single arbitrator through the
American Arbitration Association (“AAA”) under the AAA’s National Rules for the
Resolution of Employment Disputes then in effect, which are available online at
the AAA’s website at www.adr.org.  The arbitrator shall permit adequate
discovery and is empowered to award all remedies otherwise available in a court
of competent jurisdiction and any judgment rendered by the arbitrator may be
entered by any court of competent jurisdiction.  By executing this letter, you
and the Company are both waiving the right to a jury trial with respect to any
such disputes.  Company shall bear the costs of the arbitrator, forum and filing
fees.  Each party shall bear its own respective attorney fees and all other
costs, unless otherwise provided by law and awarded by the arbitrator.

 

It is aTyr’s policy to respect fully the rights of your previous employers in
their proprietary or confidential information.  No employee is expected to
disclose, or is allowed to use for aTyr’s purposes, any confidential or
proprietary information he or she may have acquired as a result of previous
employment.

 

I am pleased to extend this offer to you and look forward to your
acceptance.  Please sign and return the enclosed copy of this offer letter as
soon as possible to indicate your agreement with the terms of this offer.  This
offer will lapse if not signed and returned by Thursday, April 25, 2013.  

 

Once signed by you, this letter will constitute the complete agreement between
you and aTyr Pharma, Inc. regarding employment matters and will supersede all
prior written or oral agreements or understandings on these matter.

 

Our mission is to discover life-changing therapies with relentless determination
for people with grave maladies where others fall short.  I believe you will be
able to make an immediate

 

 

 

 

 

aTyr Pharma, Inc.

3565 General Atomics Court   Suite 103   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

 

Kelly Blackburn

April 22, 2013

Page four

 

 

contribution to this mission and I think you will enjoy the rewards of working
for an innovative, fast-paced company.  One of the keys to our success is top
people.  We hope you accept our offer to be one of those people.

 

Yours sincerely,

 

 

/s/ John D. Mendlein

John Mendlein, Ph.D.

Executive Chairman and Chief Executive Officer

 

Enclosures

 

I accept the terms of employment as described in this offer letter dated 25
April 2013 and will start my employment on 8 July  2013.  I confirm that by my
start date at aTyr Pharma, Inc. I will be under no contract or agreement with
any other entity which would in any way restrict my ability to work at aTyr
Pharma, Inc. or perform the functions of my job for aTyr, including, but not
limited to, any employment agreement and/or non-compete agreement.

 

/s/ Kelly Blackburn Date25 April 2013

Ms. Kelly Blackburn

 

 

 

 

 

 

aTyr Pharma, Inc.

3565 General Atomics Court   Suite 103   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394